Citation Nr: 0806666	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post laminectomy, cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for neuritis of the left upper extremity.

3.  Entitlement to an initial compensable rating for 
cervicogenic headaches.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and his nephew


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO in 
Cleveland, Ohio.

This case was previously before the Board in October 2006.  
The Board dismissed an issue pertaining to the veteran's 
entitlement to service connection for arthritis of the left 
ankle and left mid-fibula; granted service connection for 
lumbar degenerative disc disease and lumbar spondylosis; 
denied service connection for a left hip disability; and 
denied an initial rating in excess of 20 percent for 
residuals of a left ankle fracture.  Issues pertaining to the 
veteran's entitlement to service connection for migraine 
headaches and his entitlement to an initial rating in excess 
of 30 percent for status post laminectomy, cervical spine, 
were remanded for additional development.

In May 2007, while the case was in remand status, the Appeals 
Management Center (AMC) granted service connection for 
neuritis of the left upper extremity and assigned a 20 
percent evaluation therefor.  The AMC also amended the 
description of the veteran's service-connected cervical spine 
disability to include cervicogenic headaches.  No separate 
rating was assigned for the headaches, however, inasmuch as 
the AMC concluded that the headaches were a "component" of 
the cervical spine disability.

The Board disagrees with the latter conclusion.  The rating 
criteria pertaining to disabilities of the cervical spine 
contain no reference to headaches.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  Therefore, in 
the Board's view, the veteran's headaches should be rated 
separately.  See, e.g., 38 C.F.R. § 4.14 (2007); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, and 
because the veteran's cervicogenic headaches and left upper 
extremity neuritis are part and parcel of his claim for a 
higher initial evaluation for service-connected disability of 
the cervical spine, the issues for appellate consideration 
have been characterized as set forth above, on the title 
page.

In a statement dated in August 2007, the veteran raised 
issues pertaining to his entitlement to service connection 
for depression as secondary to his already service-connected 
disabilities, and his entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Those issues have not been developed 
for appellate review, and are referred to the RO for 
appropriate action.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for migraine 
headaches.  For the reasons set forth below, the remaining 
issues on appeal are being REMANDED for additional 
development.


FINDING OF FACT

The veteran does not have migraine headaches attributable to 
service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A  (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted previously, the AMC has, in effect, granted service 
connection for cervicogenic headaches.  See Introduction, 
supra.  The question previously developed for appeal, and 
still in need of final adjudication, is whether service 
connection is in order for migraine headaches.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the veteran in November 2006, the AOJ informed the 
veteran of the information and evidence required to 
substantiate his claim.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and he was asked to send any pertinent evidence in his 
possession.  He was also informed of the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  Although the totality of the 
required notice was not provided until after the veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in a May 2007 statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  The veteran has been examined, 
records of his VA and private treatment have been obtained, 
as have records from the Social Security Administration, and 
he has not identified and/or provided releases for any other 
evidence that needs to be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for migraine headaches.  The record shows that the 
veteran was diagnosed with migraine headaches on VA 
examination in January 2003.  However, that diagnosis was 
rendered without review of the claims file.  Later, in April 
2007, the veteran was afforded another VA examination.  On 
that examination, it was determined that the veteran's 
headaches were cervicogenic in nature.  Inasmuch as the 
conclusion on the latter examination was based on a review of 
the claims file-including the prior diagnosis of migraine-
the Board finds the April 2007 diagnosis more probative.  
Accordingly, because the weight of the evidence establishes 
that the veteran headaches are cervicogenic, the claim for 
service connection for migraine headaches must be denied.


ORDER

Service connection for migraine headaches is denied.




REMAND

When this case was remanded in October 2006, the Board 
requested, among other things, that the AOJ assist the 
veteran in obtaining any new or additional records of private 
treatment for which he provided an appropriate release.  The 
Board also requested that the veteran be afforded a 
neurological examination of his cervical spine.  Among other 
things, the examiner was to identify the precise nerve or 
nerves affected or seemingly affected by the veteran's 
service-connected disability and to indicate whether any 
noted neuritis, neuralgia, or incomplete paralysis was mild, 
moderate, or severe.

Unfortunately, the requested development has not been fully 
completed.  It does not appear from the record that any 
effort has been made to assist the veteran in obtaining 
records of treatment from Stephanie Hasadis, as identified in 
a release provided by the veteran in April 2007.  In 
addition, although the veteran was examined by a neurologist 
in April 2007, and the examiner opined that the veteran's 
neurological impairment was best characterized as a neuritis, 
the report of the examination does not contain a precise 
description of the nerve(s) affected or the relative severity 
of impairment, as contemplated by the Board.  Further 
development is therefore required.  See, e.g., Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

The April 2007 VA examination report indicates that the 
veteran has right side nerve root involvement of C6-T1 in 
addition to his service-connected left side involvement.  On 
remand, the AOJ should consider whether the veteran is 
entitled to a separate rating for the neurological impairment 
of the right upper extremity.  The AOJ should also consider 
whether, in light of the veteran's statement in August 2007, 
and the other evidence of record, his left extremity is his 
"major," or dominant, extremity.



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain relevant records 
of treatment from Stephanie Hasadis, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence received, if 
any, must be associated with the claims file.

2.  Obtain copies of records of any relevant 
VA treatment the veteran has received since 
the time that such records were last procured 
in November 2006.  The evidence obtained must 
be associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a neurological examination.  
The examiner should review the claims file, 
and should indicate in the report of the 
examination that the claims file has been 
reviewed.  After examining the veteran, and 
conducting any testing deemed necessary, the 
examiner should identify the precise nerve or 
nerves affected or seemingly affected by the 
service-connected disorder of the veteran's 
cervical spine.  That is to say, the examiner 
should identify each affected nerve by name, 
as set out in the VA Rating Schedule (e.g., 
the radial nerve, the ulnar nerve, the 
musculospiral nerve, the musculocutaneous 
nerve, etc.).  The examiner should indicate 
the radicular group to which each affected 
nerve belongs, and should indicate, with 
respect to each individual nerve, and with 
respect to each affected radicular group, 
whether the impairment (neuritis) is best 
characterized as mild, moderate, or severe.  
The examiner should also indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as muscle spasm, 
loss of reflexes, muscle atrophy, sensory 
disturbances, and/or pain; describe the 
frequency and duration of exacerbations, 
including those requiring prescribed bed 
rest; and offer an opinion as to whether the 
veteran's overall cervical spine disability 
picture, in terms of limited motion, and 
including any noted weakness, excess 
fatigability, incoordination, and/or pain due 
to repeated use or flare-ups, is best equated 
with (1) mild, (2) moderate, (3) severe, or 
(4) pronounced intervertebral disc syndrome.  
The examiner should further indicate whether 
the veteran is right- or left-hand dominant, 
and should provide a full description of the 
frequency and severity of the veteran's 
cervicogenic headaches, including the 
frequency with which he experiences 
prostrating attacks of headache.  A complete 
rationale for all opinions should be 
provided.

4.  Thereafter, take adjudicatory action on 
the issues remaining on appeal.  In so doing, 
the veteran's cervicogenic headaches should 
be rated separately.  In addition, 
consideration should be given to (1) whether 
the veteran may be entitled to a higher 
rating under either the "old" or "new" 
criteria applicable to the evaluation of 
disabilities of the cervical spine, to 
include those applicable to intervertebral 
disc syndrome, (2) whether he is entitled to 
a separate rating for the neurological 
impairment of his right upper extremity; (3) 
whether his left extremity may properly be 
considered his "major," or dominant, 
extremity; and (4) whether "staged" ratings 
are warranted pursuant to Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought remains denied, issue a 
supplemental SOC (SSOC) to the veteran and 
his representative.  The SSOC should contain, 
among other things, a summary of the evidence 
that has been added to the claims file since 
the time that the last relevant SSOC was 
issued, and any additional diagnostic codes 
deemed applicable, to include any diagnostic 
codes applicable to the evaluation of the 
veteran's cervicogenic headaches and other 
identified neurological impairments.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


